FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                v.
300 UNITS OF RENTABLE HOUSING,               No. 09-35990
LOCATED ON APPROXIMATELY 57.81
ACRES OF EIELSON AIR FORCE BASE,               D.C. No.
                                           4:06-cv-00023-RRB
                         Defendant,
                                                OPINION
               and
POLAR STAR ALASKA HOUSING
CORPORATION,
             Defendant-Appellant.
                                       
       Appeal from the United States District Court
                for the District of Alaska
     Ralph R. Beistline, Chief District Judge, Presiding

                   Argued and Submitted
             July 29, 2011—Anchorage, Alaska

                  Filed February 14, 2012

    Before: Betty B. Fletcher, Andrew J. Kleinfeld, and
          Consuelo M. Callahan, Circuit Judges.

                    Per Curiam Opinion




                            1787
1790             UNITED STATES v. POLAR STAR




                         COUNSEL

Thomas F. Geselbracht (argued), DLA Piper LLP, Chicago,
Illinois.; Cory R. Borgeson, Borgeson & Burns, P.C., Fair-
banks, Alaska, for the defendants-appellants.

Ignacia S. Moreno, Assistant Attorney General; John L.
Smeltzer (argued), John O. Holm, David O. Vollenweider,
United States Dept. of Justice, Washington D.C., for the
United States, plaintiff-appellee.


                          OPINION

PER CURIAM:

   At the end of a twenty-year lease program in which Polar
Star Alaska Housing Corp. (“Polar Star”) owned 300 units of
family housing located on Eielson Air Force Base, Alaska,
and leased them back to the Air Force, Polar Star and the
United States could not agree on the purchase price of the
houses. They similarly could not agree on the amount of rent
payable for an additional year of the lease. The United States
first sent notice of a one-year renewal of the lease, then filed
a protective eminent domain action to condemn a five-month
leasehold in the houses. The district court ruled that the
United States’ renewal notice was effective, and therefore no
taking had occurred. The district court then concluded that
                 UNITED STATES v. POLAR STAR             1791
Polar Star’s request that the court determine the amount of
rent due on the renewal term was, in essence, a claim on the
contract over which it lacked jurisdiction, and dismissed.
Polar Star appeals a number of the district court’s rulings.
Because each of these rulings was correct, we affirm

                     BACKGROUND

   In 1984, the United States Air Force (at times referred to
as “Air Force,” “United States,” or “Government”) solicited
bids for a military housing project on Eielson Air Force Base
(“Eielson AFB”) called the Cool Home Housing Project. In
this first-of-its-kind project, the Air Force would permit a
developer to build 300 houses on Eielson AFB. The Govern-
ment would retain ownership of the real property on which
the houses would be built, but the developer would own the
houses and lease them to the Air Force for a term of 20 years.
As part of the project, the Air Force would lease approxi-
mately 57.81 acres of land to the winning developer for a
period of 23 years. The 23-year period was designed to
encompass the 20-year term of the project lease and allow for
a three-year period of construction.

   Ben Lomond, Inc. (“Lomond”) submitted the successful
bid, and the Air Force awarded it the contract. The parties
executed two leases: a Ground Lease, in which the Govern-
ment leased the land to Lomond to build the houses, and a
Project Lease, in which Lomond leased the houses it built
back to the Government. At the end of the Ground Lease, the
Government had the option to purchase the houses, renew the
lease, or have Lomond remove the houses from the property.

   The executed Ground Lease is not simply the draft Ground
Lease with the blanks filled in by hand. Rather, the Ground
Lease was completely retyped, and several significant
changes were made in addition to filling in the blanks for
party names and dates (including the addition of several con-
ditions that were not in the draft lease). As provided in the
1792             UNITED STATES v. POLAR STAR
draft lease, the total rent under the Ground Lease was one dol-
lar. The Ground Lease purports to encompass “a term of
twenty-three (23) years, beginning 7 January, 1985, and end-
ing 6 January, 2007,” which is a span of only 22 years. This
discrepancy apparently went unnoticed by the parties until
sometime in late 2006, when the Government first asserted its
position that the lease expired on 6 January 2008, 23 years
after the beginning date, rather than 6 January 2007.

   Lomond performed the Project Lease until sometime in
1994, when it became embroiled in a dispute with Fairbanks
North Star Borough over property taxes, which resulted in
Lomond defaulting on its financing obligations to Aetna Life
Insurance Co. The Alaska Supreme Court eventually decided
that Lomond’s leasehold interest was subject to property tax.
Cool Homes, Inc. v. Fairbanks North Star Borough, 860 P.2d
1248 (Alaska 1993). Thereafter, Aetna foreclosed. Polar Star
purchased the housing units from Aetna in 1995. During the
purchase process, the Air Force issued a Lease Status Report,
which repeats the mistake in the underlying contract: “The
Outlease [Ground Lease] is for a term of twenty-three (23)
years, beginning 7 January 1985, and ending 6 January 2007.
. . .”

   The Government and Polar Star also executed a novation of
the leases at issue. Pursuant to the novation, Polar Star
assumed all rights and obligations from Aetna (which had
received Lomond’s rights and obligations through the foreclo-
sure proceeding), specifically including the Ground Lease and
the Project Lease. The novation did not describe in detail the
provisions of the leases or the terms thereof.

   The Project Lease was the first lease set to expire, with an
expiration date of August 6, 2006. As the expiration date
approached, it became clear that the parties would not be able
to agree on a purchase price in time for the Government to
obtain Congressional approval for the payment before the
expiration date. As a result, the Government exercised its
                  UNITED STATES v. POLAR STAR                 1793
option to renew the Project Lease for an additional year by
giving notice of a one-year renewal on May 18, 2006. The
parties discussed the rent for the renewal term, but again,
were unable to agree prior to the expiration of the original
lease.

   The United States then filed an eminent domain action to
condemn a five-month leasehold interest in the houses, which
evolved into a quiet title action. In a series of rulings on vari-
ous motions, the district court first decided that the United
States had renewed the Project Lease for one year and there-
fore no taking had occurred. As a result, Polar Star was not
entitled to just compensation. Following additional motions
and briefing, the district court decided, based on United States
v. Park Place Associates, Ltd., 563 F.3d 907 (9th Cir. 2009),
that it did not have jurisdiction to set the rent for the renewal
term and dismissed the action. Polar Star appeals. We have
jurisdiction under 28 U.S.C. § 1291, and we affirm.

                         DISCUSSION

A.   Standard of Review

   A district court’s interpretation of a lease, like any contract,
is reviewed de novo. Conrad v. Ace Property & Cas. Ins. Co.,
532 F.3d 1000, 1004 (9th Cir. 2008). The district court con-
sidered evidence and made findings of fact reforming the con-
tract. Findings of fact made in an award of reformation, an
equitable remedy, will not be disturbed unless clearly errone-
ous. Bentley Ranches, Inc. v. Borgerson, 732 F.2d 1395, 1396
(9th Cir. 1984) (reviewing district court’s reformation of a
contract for clear error pursuant to Fed. R. Civ. P. 52).

B.   Renewal of a Governmental Lease

  Polar Star contends the Government’s May 18, 2006
renewal notice was insufficient to renew the Project Lease
because the renewal option did not specify the amount of rent
1794             UNITED STATES v. POLAR STAR
for the renewal term, and because the parties were not able to
reach agreement on the rent for the renewal term. Polar Star
reasons that therefore a taking occurred when the Government
filed its eminent domain claim and declaration of taking. The
Government responds that the parties need not agree on the
rent to make the renewal effective because the option con-
tained a method for determining the rent and because the
option only required notice to effect a valid renewal. Specifi-
cally, Article V of the Project Lease provides:

    Upon expiration of the twenty (20) year lease term,
    this Lease may be renewed for subsequent annual
    periods at the Lessee’s [Government’s] option. The
    rent for such subsequent periods must be renegoti-
    ated based upon the remaining equity investment.
    The renegotiated rent each year will not exceed ten
    (10%) percent of the fair market value of the
    improvements erected on the land as determined by
    a duly qualified appraiser selected with the approval
    of the Lessor and Lessee. Any disagreement with the
    appraisal shall be subject to Article XIV, Disputes,
    herein. Lessor will submit to the Lessee all required
    evidence necessary for renegotiation. . . . The state-
    ment of intent of the Lessee to renew the Lease must
    be mailed to the Lessor no later than sixty (60) days
    prior to the expiration of the lease term.

   [1] Both parties agree that federal law governs construc-
tion of the agreements. Where Congress prescribes no rule by
statute, federal courts generally “apply to the construction of
government contracts the principles of general contract law.”
Priebe & Sons, Inc. v. United States, 332 U.S. 407, 411
(1947). Because we have not previously addressed whether
the amount of rent for a renewal term must be specified in the
option to renew a governmental lease to make that renewal
valid, we look to such general contract law principles. Where
a contract provides a practicable method for establishing the
amount of rent in the event the parties cannot themselves
                 UNITED STATES v. POLAR STAR               1795
agree, the option is enforceable. Altman v. Alaska Truss &
Mfg. Co., Inc., 677 P.2d 1215, 1221 (Alaska 1983) (citing 2
M. Friedman, Friedman on Leases § 14.1, at 561 (1974)
(“[T]he amount of the renewal rent is sometimes left for
future determination. If the determination is to be made by
arbitration or appraisal, the renewal is enforceable.”)). See
also Arbitron, Inc. v. Tralyn Broad., Inc., 400 F.3d 130, 137
(2d Cir. 2005) (applying New York law); Baer v. Chase, 392
F.3d 609, 619 (3d Cir. 2004) (applying New Jersey law). We
see no reason for a different rule when the Government is a
party to the lease.

  [2] Because the Project Lease included a method the court
could apply to determine the rent, we hold that the option was
enforceable. The fact that the parties did not ultimately agree
on the rent prior to the renewal date did not render the option
invalid, because the option clause does not expressly require
agreement on the rent prior to renewal.

   [3] An option to renew a lease can only be exercised in the
manner specified in the agreement, and if exercised in that
manner, the lease is renewed. Wapato Heritage, L.L.C. v.
United States, 637 F.3d 1033, 1040 (9th Cir. 2011) (citing
Williston on Contracts § 46:12 (4th ed. 2010) (“[T]he party
giving the option is protected only by the condition that the
optionee can only exercise it strictly in accordance with its
terms.”)). The only requirement for renewal stated in the Proj-
ect Lease renewal option is notice, which must be provided no
later than 60 days prior to the expiration of the term. Although
the option provided that renewal rent had to be negotiated, it
did not require that an agreement be reached prior to the
renewal or that renewal was conditioned on an agreement as
to the rent. The Government provided timely notice on May
18, 2006. Thus, the Project Lease was renewed for a year in
accordance with its terms.

   Furthermore, the record indicates that Polar Star believed
the Government’s notice of renewal was effective to renew
1796             UNITED STATES v. POLAR STAR
the Project Lease for a year. Shortly after receiving the Gov-
ernment’s renewal notice, Polar Star acknowledged the Gov-
ernment’s “unilateral right to renew the lease,” and stated that
the Government has the “right to continue to use the houses
and has told us they plan and intend to do so.” Polar Star’s let-
ter is contrary to its assertion that the Government’s option to
renew the Project Lease is conditional in any way. Moreover,
Polar Star never advised the Government that it did not con-
sider the renewal valid unless and until an agreement had
been reached on the amount of rent for the renewal term.

C.     The Ground Lease Term

   The district court was faced with an obvious mistake in the
Ground Lease. The purported term, “a term of twenty-three
(23) years, beginning 7 January, 1985, and ending 6 January,
2007,” can only be a mistake because the relevant parts of the
term are mutually inconsistent—the time span between the
beginning and ending dates is twenty-two years, not twenty-
three. Reformation is an equitable remedy properly used to
correct a mistake. See North Star Alaska v. United States, 14
F.3d 36, 37 (9th Cir. 1994). The question is which part of the
term was the mistake—the ending date of 6 January 2007 or
the 23-year length.

   [4] The district court determined that the ending date was
the mistake, and that the parties intended a 23-year lease.
Accordingly, the court reformed the contract. Polar Star has
not shown clear error, so our court will not disturb that equita-
ble remedy. Bentley Ranches, 732 F.2d at 1396.

D.     The Government’s Eminent Domain Claim

   [5] An eminent domain claim can be used by the Govern-
ment to quiet title to its interest in a property, even if that
interest is in a leasehold rather than fee. United States v.
93.970 Acres of Land, 360 U.S. 328, 329 (1959). The Govern-
ment does not waive any interest it acquired through the lease
                     UNITED STATES v. POLAR STAR                        1797
renewal by subsequently filing a claim in eminent domain, or
by filing a declaration of taking. United States v. 60.22 Acres
of Land, More or Less, Situate in Klickitat Cnty., Wash., 638
F.2d 1176, 1178 (9th Cir. 1980).

   [6] The Government validly renewed the Project Lease for
a year on May 18, 2006. Therefore, it possessed all that it
sought in its condemnation suit—a five-month leasehold in
the houses.1 Because the Government had previously acquired
all the rights it sought to condemn, it took nothing through
eminent domain. Id. There was no taking, and therefore no
just compensation for an alleged taking was due.

   Polar Star argues that the Government effected a de facto
taking of the entire interest in the houses by virtue of its emi-
nent domain complaint. However, the district court lacks
jurisdiction to expand the scope of the eminent domain action
beyond that expressed in the declaration of taking, and it may
not entertain a counterclaim in an eminent domain action. See
United States v. 3,317.39 Acres of Land, More or Less, in Jef-
ferson Cnty., Ark., 443 F.2d 104, 106 (8th Cir. 1971). Polar
Star may be “entitled to recover damages for the actual taking
of property which is not included in the declaration of taking,
but the award may not be made in a condemnation suit under
the theory of damages to the remainder. This must be done in
a separate proceeding under the Tucker Act in the Court of
Claims.” Id.

E.    District Court’s Jurisdiction to Determine the Renewal
      Rent

   The district court ruled that based on Park Place, it lacked
jurisdiction to consider the question of rent and dismissed the
case. Polar Star contends that the district court erred because
  1
    Indeed, the Government possessed more than it sought to condemn, as
it had already effectively renewed the leasehold for a full year, not just the
five months it sought in its condemnation suit.
1798              UNITED STATES v. POLAR STAR
while Park Place holds that affirmative claims against the
Government must be brought in the Court of Federal Claims,
Polar Star had not made a claim for relief against the Govern-
ment. Rather, Polar Star argues that the district court has juris-
diction to determine what the amount of rent is, but
acknowledges that if the Government should then fail to pay
that rent, Polar Star would have to bring a claim in the Court
of Federal Claims.

   The district court was certainly correct that, if Polar Star
were making a claim against the Government for rent under
the lease, jurisdiction would lie only in the Court of Federal
Claims. Park Place, 563 F.3d at 933 (“the Tucker Act condi-
tions the United States’ waiver of sovereign immunity over
contract-based claims seeking more than $10,000 on jurisdic-
tion in the Court of Federal Claims”). However, as Polar Star
vehemently insists, it has not made an affirmative claim ask-
ing the district court to determine the amount of renewal rent.
Nonetheless, Polar Star contends that once the district court
ruled that the Government had renewed the Project Lease, as
a “necessary corollary” it was required to take the next step
and determine the amount of rent under the renewal. Polar
Star cites no authority imposing such a duty on the district
court.

   The Government’s eventual position in its eminent domain
action was that since it had renewed the Project Lease for a
full year by providing notice of the renewal in accordance
with the terms of the lease, it already possessed the interest
which it sought to condemn. We have held that the Govern-
ment does not waive an interest it acquired through a lease
renewal by filing a claim in eminent domain or by filing a
declaration of taking. 60.22 Acres, 638 F.2d at 1178.

   [7] The district court had to decide the question of whether
the lease was, in fact, renewed in order to rule on the Govern-
ment’s eminent domain suit. Once it determined the lease was
renewed, the court did not need to decide any further issues
                 UNITED STATES v. POLAR STAR               1799
regarding the Project Lease. Since the Government already
possessed all that it sought to condemn, the district court cor-
rectly ruled there was no taking.

   [8] Polar Star cannot demand a ruling on an action it chose
not to file; indeed, here this would amount to nothing more
than an advisory opinion by the district court. In other words,
because the district court was not required to decide the rent
question since that issue was not necessary to rule on the
Government’s eminent domain complaint, absent a proper
affirmative pleading from one of the parties requesting a
determination of the amount of rent, it lacked any basis for
doing so. See United States v. Alpine Land & Reservoir Co.,
887 F.2d 207, 214 (9th Cir. 1989) (“[C]ourts should not ren-
der advisory opinions upon issues which are not pressed
before the court, precisely framed and necessary for deci-
sion.”).

                       CONCLUSION

   The district court correctly decided that the government’s
notice of renewal successfully renewed the Project Lease for
one year. The district court’s finding that the expiration date
of the Ground Lease was the error, and therefore the lease ran
for 23 years, was not clearly erroneous. The district court cor-
rectly determined that it lacked jurisdiction to adjudicate the
amount of rent due from the Government to Polar Star on the
renewal. Polar Star did not file an action in district court, so
the only matter before that court was the Government’s con-
demnation action. The district court correctly determined that
the condemnation action should be dismissed because the
Government already owned the possessory right it sought to
condemn. Polar Star’s entitlement, once the lease was
renewed, to rent beyond what the Government paid was not
asserted on a claim or counterclaim in the district court, no
doubt because claims against the Government for money
damages for breach of contract must be made in the Court of
Federal Claims. It may be that plaintiffs are now entitled to
1800             UNITED STATES v. POLAR STAR
pursue a claim in the Court of Federal Claims, and we inti-
mate no view to the contrary. Accordingly, the district court’s
judgment of dismissal is AFFIRMED.